Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Greg A. Raburn on 03/09/20202.

The current version of the claims are being replaced as follows: 

1. (Previously Presented) A computer-implemented method, comprising:	detecting that an item element of a particular type in a first web page of an entity appears in a second web page of the entity as a result of interacting with a first button object in the first web page at least by:	 executing a first web page of an entity, the first web page including:	the first button object associated with the item element of the particular type in 

2. (Previously Presented) The computer-implemented method of claim 1, wherein performing the simulated human interaction includes emulating a click event or a touch event directed to a respective object.  



4. (Previously Presented) The computer-implemented method of claim 1, further comprising determining that the first button object is associated with the value, the label, and the digital image at least by:	 identifying a set of interface elements in the first 

5. (Previously Presented) A system, comprising:	 one or more processors;	 and memory including executable instructions that, if executed by the one or more processors, cause the system to:	 dynamically identify that user interface elements in a first interface appear in a 

6. (Original) The system of claim 5, wherein the label is a description of the digital image.
  


8. (Original) The system of claim 7, wherein the software application is a web browser application.  

9. (Original) The system of claim 7, wherein the executable instructions further include instructions that further cause the system to:	 store, as being associated with the first interface, the integration code in an integration code repository;	 and as a result of receiving the request, retrieve the integration code from the integration code repository.  

10. (Previously Presented) The system of claim 9, wherein:	 the request includes information indicating the first interface;	 and the executable instructions that cause the system to retrieve the integration code further include instructions that further cause the system to retrieve the integration code from among other integration code in the integration code repository based on the information.  

11. (Original) The system of claim 7, wherein the executable instructions further include instructions that further cause the system to:	 receive, further as the result of execution of the software application by the device, an additional request from the device for additional integration code for a third interface;	 obtain the additional integration code that corresponds to the third interface;	 and provide the additional integration code in response to the additional request.  

12. (Original) The system of claim 7, wherein the executable instructions further include instructions that further cause the system to:	 provide the software application to additional device;	 receive, as a result of execution of the software application by the additional device, an additional request from the additional device for the integration code;	 and provide the integration code to the additional device in response to the additional request.  

13. (Original) The system of claim 7, wherein the software application further includes software program code that, as a result of being executed by the device, further causes the device to store at least a portion of the data in local storage of the device.  



15. (Previously Presented) A non-transitory computer-readable storage medium storing thereon executable instructions that, if executed by one or more processors of a computer system, cause the computer system to at least:	 determine a relationship between a first set of objects in a first user interface and a second set of objects in a second user interface at least by causing the computer system to:	 execute the first user interface having a first control from the first set of objects and a second control, the first control being associated with a value, a label, and a digital image, wherein the first control, the second control, the value, the label, and the digital image are members of the first set of objects;	 engage the second control to produce an instance of the second user interface in a first state;	 engage the first control in the first user interface;	 refresh the second user interface to produce an instance of the second user interface in a second state;	identify, based on comparing the first state with the second state, a new occurrence of the label in the second set of objects;	 and determine the relationship as a result of identifying the label;	 generate integration code for a computing device based on:

16. (Original) The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further include instructions that further cause the computer system to:	 identify a set of interface objects in the first user interface;	 provide the set of interface object as input to a set of machine learning classifiers to obtain a set of classifications;	 and determine, based on the set of classifications, first control and the second control.  

17. (Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein:	 the executable instructions that cause the computer system to:	 provide a software application to the computing device;	 and cause, as a result of execution of the software application by the computing device, the computing device to submit a request for the integration code;	 and the executable instructions that cause the computer system to provide the 

18. (Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the executable instructions that cause the computer system to identify the set of interface objects further include instructions that further cause the computer system to:	 evaluate a (DOM) of the first user interface;	 and identify a set of DOM element nodes as the set of interface objects.  

19. (Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions that cause the computer system to identify that the second user interface includes the new occurrence of the label further include instructions that further cause the computer system to:	 determine a set of differences between a state of the second user interface prior to engaging the first control and a state of the second user interface after engaging the first control;	 and identify that the label is included in the set of differences.  

20. (Original) The non-transitory computer-readable storage medium of claim 15, wherein the first user interface is obtained from a third party entity different from an entity that hosts the computer system.  



22. (Original) The non-transitory computer-readable storage medium of claim 21, wherein the one or more user interfaces are one or more additional markup language interfaces of the website different from the first markup language interface and the second markup language interface.  

23. (Previously Presented) The computer-implemented method of claim 1, wherein:	 the computer-implemented method further comprises identifying, from a document object model (DOM) of the first web page, a first set of objects, the first set of objects including the first button object, the second button object, the value, the label, and the digital image;	 and identifying that the second web page includes an occurrence of the label further includes:	 identifying, from a DOM of the second web page, a second set of objects in the second web page;	 and identifying that the second set of objects includes the occurrence of the label.  

non-transitory computer-readable storage medium of claim 15, wherein identifying that the second set of objects includes the new occurrence of the label includes:	 providing data representing the first set of objects and the second set of objects to a machine learning algorithm trained to classify user interface elements in a DOM;	 and receiving, as output from the machine learning algorithm, an indication that the second user interface includes the new occurrence of the label.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The primary reason for allowance of the claims in the inclusion of the limitation, “causing execution of the second web page as a result of performing the simulated human interaction with a second button object in the first web page;	 after identifying an initial state of the second web page, performing simulated human interaction with the first button object; identifying, based at least in part on a difference between the initial state and an updated state of the second web page, that the simulated human interaction with the first button object caused new item elements corresponding to the particular typ
Eberlein teaches detecting that an item element of a particular type in a first web page of an entity appears in a second web page of the entity as a result of interacting with a first button object in the first web page [0019, 0056-0057] at least by: executing a first web page of an entity, the first web page including the first button object associated with the item element of the particular type in the first web page, the item element of the particular type in the first web page associated with at least one of a value, a label, or a digital image [0056]; causing execution of the second web page as a result of performing the simulated human interaction with a second button object in the first web page [0057].	Eberlein at most teaches a method of detecting that an item element of a particular type in a first web page appears in a second web page entity as a result of interacting with a first button object in the first web page by simulating human interaction by causing execution of the second web page as a result of performing simulated human interaction with a second button object in the first webpage and fails to teach or suggest, “after identifying an initial state of the second web page, performing simulated human interaction with the first button object; identifying, based at least in part on a difference between the initial state and an updated state of the second web page, that the simulated human interaction with the first button object caused new item elements corresponding to the particular typ
Zavatone teaches as a result of execution of the integration code by a client device [0017], causing the client device to display data obtained based on the locations [0046].
Zavatone at most teaches integration code being passed to a client device that displays data and fails to teach or suggest, “after identifying an initial state of the second web page, performing simulated human interaction with the first button object; identifying, based at least in part on a difference between the initial state and an updated state of the second web page, that the simulated human interaction with the first button object caused new item elements corresponding to the particular typ
Cherian teaches generating integration code [0067] based on the locations of: the item element of the particular type [0066].
Cherian at most teaches integration code that is based on the location of an item image type or element and fails to teach or suggest, “after identifying an initial state of the second web page, performing simulated human interaction with the first button object; identifying, based at least in part on a difference between the initial state and an updated state of the second web page, that the simulated human interaction with the first button object caused new item elements corresponding to the particular typ
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/D.T./Examiner, Art Unit 2171      
                                                                                                                                                                                                  /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171